DETAILED ACTION

This Office Action is in response to the Amendment filed 1/10/2022.  Due to the claim amendments, the previous rejections under 35 U.S.C.112 (a) have been withdrawn.  Claims 16-18, 22, 27-28, and 33-35 have been previously canceled.  Claims 1-15, 19-21, 23-26, and 29-32 are currently pending in the application.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments have been considered but are moot because the new ground of rejection based on the amended claim limitations.
The previous claims were rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The amended claims overcome that previous rejection under 35 U.S.C. 112(a), but are once again rejected in view of the teachings of the prior art, i.e. Kim et al., Kim ‘156, and Vajapeyam et al.
Specifically, limitations have been added to the independent claims regarding the UE indicating to the base station that the UE is performing an early data transmission without resuming an RRC connection by selecting a PRACH resource from a pool 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 19-21, 23-26, and 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Publication US 2019/0141515 A1) in view of Kim et al. (U.S. Publication US 2018/0092156 A1; hereafter referred to as Kim ‘156), and Vajapeyam et al. (U.S. Publication US 2016/0014815 A1).
With respect to claims 1 and 20, Kim et al. discloses an apparatus comprising a memory and at least one processor coupled to the memory and configured to perform a method of wireless communication by a User Equipment (UE) while in a radio (See page 9 paragraph 209, page 16 paragraph 359, page 22 paragraphs 499-500, and Figure 16 of Kim et al. for reference to a CIoT device, which is a type of UE, performing a control plane, CP, early data transmission, EDT, of uplink data with a base station while in a suspended state with the base station).  Kim et al. also indicating, to the base station, that the UE is performing an early data transmission without resuming an RRC connection, and transmitting, to the base station, a PRACH preamble (See page 11 paragraphs 233-235 and Figure 13 of Kim et al. for reference to the CIoT device transmitting an MSG1 of a random access procedure that includes a random access preamble and indicates that it is for early data transmission, which is a data transmission without resuming an RRC connection).  Kim et al. also discloses receiving, from the base station, a random access response granting the early data transmission (See page 11 paragraphs 233-235 and Figure 13 of Kim et al. for reference to the base station transmitting to the CIoT device an MSG2 including a random access response in response to receiving the MSG1).  Kim et al. further discloses transmitting, based on the uplink grant, a data communication to the base station over a user plane without resuming the RRC connection with the base station (See page 11 paragraphs 233-237, page 16 paragraph 359, page 17 paragraph 375-380, page 18 paragraph 383, page 20 paragraphs 430-437 and Figures 13 and 14a of Kim et al. for reference to the CIoT device transmitting a message including a user plane [UP] UL data, which is data, via a MSG3 RRC message, including embodiment wherein the MSG3 is transmitted before or without resuming an RRC connection with the base station).  Kim et al. also discloses wherein the data (See, page 11 paragraph 237 of Kim et al. for reference to the CIoT device communication including the [UP] UL data in the MSG3).  
Kim et al. does not specifically disclose ciphering, by the UE, a data communication based on a count provided in an RRC connection release message from a previous RRC connection, and applying, by the UE, an integrity protection to the data communication based on the count provided in the RRC connection release message from the previous RRC connection.  However, Kim ‘156, in the field of communications discloses an RRC connection release message including a NextHopChainCount (NCC) along with a resume identity for resuming the RRC connection (See page 39 paragraph 450 of Kim ‘156).  Kim ‘156 also discloses as a part of the process of resuming the connection, using the NNC to derive and apply security keys, to cipher the connection data, and performing an integrity verification using security keys generated according to the NCC (See page 31 paragraphs 452-456 and Figure 6D of Kim ‘156).  Performing ciphering and integrity protection has the advantage of securing the data connection.  Thus, it is believed it would have been obvious for one of ordinary skill in the art at the time of filing, when presented with the teachings of Kim ‘156, to perform ciphering and integrity protection of data when resuming an RRC connection using the NCC received in an RRC connection release message from a previous RRC connection, as suggested by Kim ‘156, with the system and method of Kim et al., with the motivation being to secure the resumed data connection.
Also, although Kim et al. does disclose transmitting a SIB used by a device to determine whether an EDT type of data transfer may be performed (See page 2 paragraph 29 and page 20 paragraph 433 of Kim et al.), and Kim et al. does disclose indicating an RRC establishment cause within layers of the CIoT device (See page paragraph 196, page 13 paragraphs 289-290, page 17 paragraph 380, and Figure 14a of Kim et al.), Kim et al. does not disclose selecting a physical random access channel (PRACH) resource from a resource pool allocated for the early data transmission, transmitting a PRACH preamble based on the PRACH resource, and wherein the data communication comprises a cause indication for the data communication.  However, Vajapeyam et al., in the field of communications, discloses a BS may configure additional RACH resources for devices capable of connectionless access and may broadcast the additional RACH resources in a SIB, such that by using a RACH from the RACH resources for device capable of connectionless access, the UE indicates to the BS that the UE is performing connectionless access, and the BS responds to the RACH with a RA Response including an UL grant from the connectionless access (See page 5 paragraphs 58-60 and Figure 3 of Vajapeyam et al. for reference to a base station broadcasting, via a SIB, RACH resources used for connectionless access, and for reference to a UE transmitting an RACH preamble selected based on the type of data transfer performed, i.e. connectionless, with the BS responding to the RACH Preamble with a RA Response including an UL grant).  Vajapeyam et al. also discloses an enhanced MSG3 for use in connectionless access that may include a cause value indicating that request access is for a connectionless access (See page 5 paragraph 59 of Vajapeyam et al.).  Selecting resources based on a type of data transfer, transmitting using the selected resources, and including a cause indication has the advantage of 
With respect to claim 2, Kim et al. discloses wherein the data communication further includes an RRC message (See page 11 paragraph 237 of Kim et al. for reference to the data communication being a MSG3 RRC message).
	With respect to claim 3, as shown above in the rejection of claims 1 and 20, Vajapeyam et al. renders obvious a cause indication included in a MSG3 communication (See page 5 paragraph 59 of Vajapeyam et al.).  Thus, this claim is rendered obvious for the same reasons as applied above.
	With respect to claim 4, Kim et al. discloses wherein the RRC message comprises an RRC connection resume request (See page 9 paragraph 196, page 11 paragraph 237, page 13 paragraphs 289-290, page 16 paragraph 358, and Figure 15 of Kim et al. for reference to the MSG3 RRC message being an RRC connection resume request indicating RRC resume for EDT as a cause).  As shown above in the rejection of claims 1 and 20, Vajapeyam et al. renders obvious a cause indication included in a MSG3 communication (See page 5 paragraph 59 of Vajapeyam et al.).  Thus, this claim is rendered obvious for the same reasons as applied above.
	With respect to claim 5, as shown above in the rejection of claims 1 and 20, Vajapeyam et al. renders obvious a cause indication included in a MSG3 communication indicating that the requested access is an RRC connectionless access such that data is multiplexed in the MSG3 communication (See page 5 paragraph 59 of Vajapeyam et al.).  Thus, this claim is rendered obvious for the same reasons as applied above.
	With respect to claim 6, Kim et al. discloses wherein the data is multiplexed with the RRC message (See page 11 paragraph 237 and Figures 13 and 15 of Kim et al. for reference to UL data being multiplexed with the with the MSG3 RRC message).
With respect to claims 7 and 8, Kim et al. does disclose the RRC message comprises an RRC connection resume message (See page 17 paragraphs 377-378 and Figure 14a of Kim et al. for reference to the MSG3 being an RRC connection resume message).  Kim et al. does not specifically disclose the data communication further comprises a resume identifier (resume ID) for the UE.  Kim et al. also does not disclose wherein the data communication further comprises UE identity information.  However, Vajapeyam et al., in the field of communications, discloses an EDT communication procedure including transmitting an ID for a UE as part of an MSG3 RRC message (See page 5 paragraph 59 of Vajapeyam et al. for reference to a UE sending an enhanced MSG3 as a part of an EDT procedure including an identifier corresponding to the UE).  Including identifiers corresponding to the UE in a MSG3 
	With respect to claim 9, Kim et al. discloses wherein the data communication is transmitted to the base station during a random access procedure (See page 11 paragraphs 233-237 and Figure 13 of Kim et al. for reference to the MSG3 RRC message being part of a random access procedure).
	With respect to claim 10, as shown above in the rejection of claims 1 and 20, Vajapeyam et al. renders obvious a cause indication included in a MSG3 communication indicating that the requested access is an RRC connectionless access (See page 5 paragraph 59 of Vajapeyam et al.).  Thus, this claim is rendered obvious for the same reasons as applied above.
	With respect to claim 11, Kim et al. discloses wherein the data communication further comprises an authentication token (See page 13 paragraph 296 of Kim et al. for reference to UL data being encrypted with an authentication token).
	With respect to claim 12, Kim et al. discloses wherein the data communication is transmitted on a Common Control Channel (CCCH) (See page 11 paragraph 237 of Kim et al. for reference to the data being transmitted in a MSG3 RRC communication, such that it is transmitted in a random access control channel, which is a type of CCCH).
	With respect to claim 13, Kim et al. discloses wherein the data communication comprises a single uplink data transmission (See page 11 paragraphs 233-243 and Figure 13 of Kim et al. for reference to in the case of performing UP EDT, a single uplink UL data being transmitted as the data communication).
	With respect to claim 14, Kim et al. discloses wherein a size of the data comprised in the single uplink data transmission is less than or equal to a size limit indicated by the base station (See page 20 paragraphs 430-435 for reference to an EDT being performed if the EDT data size is within a maximum grant size for EDT as provided by the SIB).
	With respect to claim 15, as shown above in the rejection of claims 1 and 20, Vajapeyam et al. renders obvious a cause indication included in a MSG3 communication indicating that the requested access is an RRC connectionless access mode (See page 5 paragraph 59 of Vajapeyam et al.).  Thus, this claim is rendered obvious for the same reasons as applied above.
	With respect to claim 19, Kim et al. discloses receiving a downlink data communication over the user plane from the base station without resuming the RRC connection with the base station (See page 11 paragraph 243, page 17 paragraph 375-380, page 18 paragraph 383, and Figure 14a of Kim et al. for reference to when UP EDT is used, the base station can forward DL data to the CIoT device via a [UP] DL data, wherein in some embodiments the RRC connection is not resumed when transmitting UP EDT).
With respect to claim 21, as shown above in the rejection of claims 1 and 20, Vajapeyam et al. renders obvious a cause indication included in a MSG3 communication indicating that the requested access is an RRC connectionless access mode (See page 5 paragraph 59 of Vajapeyam et al.).  Thus, this claim is rendered obvious for the same reasons as applied above.
	With respect to claim 23, Kim et al. discloses receiving a downlink data communication over the user plane from the base station without resuming the RRC connection with the base station (See page 11 paragraph 243, page 17 paragraph 375-380, page 18 paragraph 383, and Figure 14a of Kim et al. for reference to when UP EDT is used, the base station can forward DL data to the CIoT device via a [UP] DL data, wherein in some embodiments the RRC connection is not resumed when transmitting UP EDT).
With respect to claims 24 and 30, Kim et al. discloses an apparatus comprising a memory and at least one processor coupled to the memory and configured to perform a method of wireless communication by a base station (See page 9 paragraph 209, page 16 paragraph 359, page 22 paragraphs 499-500, and Figure 16 of Kim et al. for reference to a base station performing a control plane, CP, early data transmission, EDT, of uplink data communication with a CIoT device, which is a type of UE, while the CIoT device is in a suspended state).  Kim et al. also receiving, from a user equipment (UE), an indication that the UE is performing an early data transmission without resuming an RRC connection, and a PRACH preamble (See page 11 paragraphs 233-235 and Figure 13 of Kim et al. for reference to the base station receiving from the CIoT device an MSG1 of a random access procedure that includes a random access preamble and indicates that it is for early data transmission, which is a data transmission without resuming an RRC connection).  Kim et al. also discloses transmitting, to the UE, a random access response granting the early data transmission (See page 11 paragraphs 233-235 and Figure 13 of Kim et al. for reference to the base station transmitting to the CIoT device an MSG2 including a random access response in response to receiving the MSG1).  Kim et al. further discloses receiving, based on the uplink grant, a data communication over a user plane from the UE in a radio resource control (RRC) suspended state (See page 11 paragraphs 233-237, page 16 paragraph 359, page 17 paragraph 375-380, page 18 paragraph 383, page 20 paragraphs 430-437 and Figures 13 and 14a of Kim et al. for reference to the CIoT device transmitting to the base station a message including a user plane [UP] UL data, which is data, via a MSG3 RRC message, including embodiment wherein the MSG3 is transmitted before or without resuming an RRC connection with the base station).  Kim et al. also discloses wherein the data communication comprises data (See, page 11 paragraph 237 of Kim et al. for reference to the CIoT device communication including the [UP] UL data in the MSG3).  
Kim et al. does not specifically disclose ciphering, by the UE, a data communication based on a count provided in an RRC connection release message from a previous RRC connection, and applying, by the UE, an integrity protection to the data communication based on the count provided in the RRC connection release message from the previous RRC connection.  However, Kim ‘156, in the field of communications discloses an RRC connection release message including a NextHopChainCount (NCC) along with a resume identity for resuming the RRC connection (See page 39 paragraph 450 of Kim ‘156).  Kim ‘156 also discloses as a part of the process of resuming the connection, using the NNC to derive and apply security keys, to cipher the connection data, and performing an integrity verification using security keys generated according to the NCC (See page 31 paragraphs 452-456 and Figure 6D of Kim ‘156).  Performing ciphering and integrity protection has the advantage of securing the data connection.  Thus, it is believed it would have been obvious for one of ordinary skill in the art at the time of filing, when presented with the teachings of Kim ‘156, to perform ciphering and integrity protection of data when resuming an RRC connection using the NCC received in an RRC connection release message from a previous RRC connection, as suggested by Kim ‘156, with the system and method of Kim et al., with the motivation being to secure the resumed data connection.
(See page 2 paragraph 29 and page 20 paragraph 433 of Kim et al.), and Kim et al. does disclose indicating an RRC establishment cause within layers of the CIoT device (See page paragraph 196, page 13 paragraphs 289-290, page 17 paragraph 380, and Figure 14a of Kim et al.), Kim et al. does not disclose the a physical random access channel (PRACH) resource received being from a resource pool allocated for the early data transmission, and wherein the data communication comprises a cause indication for the data communication.  However, Vajapeyam et al., in the field of communications, discloses a BS may configure additional RACH resources for devices capable of connectionless access and may broadcast the additional RACH resources in a SIB, such that by using a RACH from the RACH resources for device capable of connectionless access, the UE indicates to the BS that the UE is performing connectionless access, and the BS responds to the RACH with a RA Response including an UL grant from the connectionless access (See page 5 paragraphs 58-60 and Figure 3 of Vajapeyam et al. for reference to a base station broadcasting, via a SIB, RACH resources used for connectionless access, and for reference to a UE transmitting an RACH preamble selected based on the type of data transfer performed, i.e. connectionless, with the BS responding to the RACH Preamble with a RA Response including an UL grant).  Vajapeyam et al. also discloses an enhanced MSG3 for use in connectionless access that may include a cause value indicating that request access is for a connectionless access (See page 5 paragraph 59 of Vajapeyam et al.).  Selecting resources based on a type of data transfer, transmitting using the selected resources, and including a cause indication has the advantage of allowing the network to easily determine that a data communication is a request for connectionless access type, such that the network may appropriately process the data communication.  Thus, it would have been obvious for one of ordinary skill at the time of filing, when presented with the work of Vajapeyam et al., to include a selecting resources based on a type of data transfer, transmitting using the selected resources, and including a cause indication, as suggested by Vajapeyam et al., within the system and method of Kim et al., with the motivation being to allow the network to easily determine that a data communication is a request for connectionless access, such that the network may appropriately process the data communication.
With respect to claim 25, Kim et al. discloses wherein the data communication further includes an RRC message (See page 11 paragraph 237 of Kim et al. for reference to the data communication being a MSG3 RRC message).  As shown above in the rejection of claims 24 and 30, Vajapeyam et al. renders obvious a cause indication included in a MSG3 communication indicating that the requested access is an RRC connectionless access such that data is multiplexed in the MSG3 communication (See page 5 paragraph 59 of Vajapeyam et al.).  Thus, this claim is rendered obvious for the same reasons as applied above.
	With respect to claim 26, Kim et al. discloses forwarding the data to a core network without resuming the RRC connection with the UE (See page 11 paragraph 238, page 16 paragraph 359, page 17 paragraph 375-380, page 18 paragraph 383, and Figures 13 and 14a of Kim et al. of Kim et al. for reference to the base station forwarding the received UL data to an MME of a core network including embodiments wherein the data is forwarded before or without resuming the RRC connection when using UP EDT).
	With respect to claim 29, Kim et al. discloses transmitting a downlink data communication over the user plane to the UE without resuming the RRC connection with the UE (See page 11 paragraph 243, page 17 paragraph 375-380, page 18 paragraph 383, and Figure 14a of Kim et al. for reference to when UP EDT is used, the base station can forward DL data to the CIoT device via a [UP] DL data, wherein in some embodiments the RRC connection is not resumed when transmitting UP EDT).
	With respect to claim 31, Kim et al. discloses wherein the data communication is transmitted without establishing a dedicated radio bearer (DRB) (See page 17 paragraph 375-380, page 18 paragraph 383, and Figure 14a of Kim et al. for reference to an embodiment wherein when scheduling information for UL data is confirmed data is transmitted via the MSG3 without or before performing the resume procedure).
	With respect to claim 32, as shown above in the rejection of claim 1, Kim ‘156 renders obvious resuming an RRC connection based on a count provided in an RRC connection release (See page 39 paragraph 450, page 40 paragraphs 452-456, and Figure 6D of Kim ‘156 ).  Kim ‘156 also disclose transmitting a MAC resume indicator, over the RRC message, based on the provided count (See page 40 paragraphs 452-456 and Figure 6D of Kim ‘156 for reference to transmitting a shortResumeMAC-1 indicator over an RRCConnectionResumeRequest message, with the resume request being based on the NCC provided in the previous RRC connection release).  Thus, this claim is rendered obvious for the same reasons as applied above to claim 1 of the application.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154. The examiner can normally be reached M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON E MATTIS/Primary Examiner, Art Unit 2461